Citation Nr: 0628279	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-21 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include schizo-affective disorder.  

2.  Entitlement to service connection for a bilateral wrist 
disability.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from April 1977 until August 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board notes that the April 2002 rating decision and the 
December 2002 statement of the case characterize the 
veteran's psychiatric claim as involving mental retardation.  
However, 38 C.F.R. § 3.303(c) provides that congenital or 
developmental defects, to include personality disorders and 
mental deficiency, as such are not diseases or injures for 
the purposes of establishing entitlement to VA compensation.  
Therefore, the psychiatric claim has been recharacterized as 
indicated on the title page of this decision.  

It is further observed that a September 2004 Report of 
Contact indicated the veteran's desire for a hearing.  Such a 
hearing was scheduled for August 2005, but documentation of 
record reveals that the veteran failed to report.  


FINDINGS OF FACT

1.  The competent evidence demonstrates that the veteran's 
currently diagnosed acquired psychiatric disability clearly 
and unmistakably existed prior to active service.

2.  The competent evidence demonstrates that the veteran's 
preexisting acquired psychiatric disability was not 
aggravated by active service.

3.  The competent evidence fails to demonstrate a current 
chronic disability of the bilateral wrists. 


CONCLUSIONS OF LAW

1.  The presumption of soundness at entrance is rebutted.  
38 U.S.C.A. § 1101, 11110, 1111, 1112, 1113, 1137, 1153 (West 
2002); 38 C.F.R. § 3.303, 3.306, 3.307, 3.309 (2005).

2.  A preexisting acquired psychiatric disability, to include 
schizo-affective disorder was not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 
3.309 (2005).

3.  A bilateral wrist disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of November 2005 and March 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Additionally, the March 2006 
communication informed the veteran as to the laws pertaining 
to disability ratings and effective dates. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It is also noted that the RO 
reviewed the veteran's claim in an April 2006 Supplemental 
Statement of the Case following issuance of the VCAA letters.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  The claims folder 
also includes reports of VA and private post service 
treatment and examination.  

Further regarding the duty to assist, the claims file 
contains records associated with a disability determination 
by the Social Security Administration (SSA), as well as the 
veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  

It is acknowledged that the veteran was not afforded a VA 
examination with respect to his bilateral wrist claim.  In 
this regard, the law holds that VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

Here, the evidence does not reveal any in-service complaints 
or treatment referable to a wrist disability.  The post-
service treatment records also fail to demonstrate any 
current disability of the bilateral wrists.  For these 
reasons, the Board finds that an examination is not necessary 
under 38 U.S.C.A. §5103A(d)(2).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  

Discussion 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

I.  Service connection-  psychiatric disability, to include 
schizo-affective disorder.  

The veteran is claiming entitlement to service connection for 
an acquired  psychiatric disability to include schizo-
affective disorder.  At the outset, the Board has considered 
whether presumptive service connection for chronic diseases 
is warranted in the instant case.  Under 38 C.F.R. 
§ 3.309(a), psychoses are regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest or aggravated to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3) (2005).  

In the present case, VA and private medical records reflect 
diagnoses of paranoid schizophrenia and schizo-affective 
disorder.  However, such diagnoses are not shown within the 
applicable time period under 38 C.F.R. § 3.307.  Therefore, 
the criteria for presumptive service connection on the basis 
of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, direct service connection is warranted 
if it is shown that a veteran has a disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, records dated from 1985 until the present reflect 
complaints and treatment for a psychiatric disability, 
principally diagnosed as schizo-affective disorder and 
bipolar disorder.  As such, a current disability is 
established and the first element of a service connection 
claim has been satisfied.  

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether an acquired psychiatric disability existed 
prior to the veteran's service.  In this regard, it is noted 
that a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.

In assessing whether the veteran was in sound condition upon 
entry to service, the veteran's service medical records have 
been reviewed.  The veteran's enlistment examination in 
February 1977 revealed normal psychiatric findings.  The 
veteran denied sleeping problems, depression, excessive 
worry, memory deficit or nervous trouble of any sort in a 
report of medical history completed at that time.  

Because the veteran's entrance examination did not show any 
psychiatric disability, the presumption of soundness is 
triggered.  However, in the present case, the claims file 
contains clear and ummistakable evidence to rebut such 
presumption.  Indeed, 
the veteran complained of a "nervous condition" during 
service in July 1977.  The service records further indicate 
disciplinary problems that ultimately caused the veteran's 
discharge.  It was noted that the veteran's performance was 
poor and that he had no potential for success in the 
military.  

Although a service medical record dated in July 1977 stated 
that the veteran had "no psychiatric problems," the overall 
weight of the evidence indicates that the veteran had a 
mental disability dating back to adolescence.  Indeed, upon 
VA examination in November 2001, the VA examiner at that time 
noted that schizo-affective disorder was a process that 
manifested in late adolescence and early adulthood.  It was 
stated that symptoms did not appear all at once but arose 
gradually over time and were typically marked by declining 
performance and increasing behavioral and affective 
difficulties, usually over a period of years.  This is 
consistent with the pattern of poor performance and 
troublesome behavior displayed by the veteran during active 
duty.  Thus, the VA examiner in 2001 stated that the 
veteran's current psychiatric disability was likely in place 
in his teenage years.

Subsequent VA examination in January 2006 further supports 
the finding that the veteran's currently diagnosed 
psychiatric disability preexisted active duty.  Indeed, 
upon VA examination in January 2006, the veteran himself 
stated that he had experienced problems as a child.  He 
stated that he engaged in mischief, was depressed and was 
acting out.  He further stated that the problems he had as a 
child were "about the same" as those he continued to 
experience at present.  Thus, by the veteran's own statement, 
his current psychiatric disability preexisted military 
service.  There is no reason to question the veracity of such 
statements.  Based on the veteran's reported history, in 
conjunction with a historical review of the medical record, 
the VA examiner in January 2006 opined that the veteran's 
bipolar disorder did preexist service.  

For the foregoing reasons, the veteran's psychiatric 
disability is found to have preexisted service.  Again, to 
rebut the presumption of soundness, it must be shown both 
that a condition preexisted service and also that such 
condition was not aggravated by service.  See 38 U.S.C.A. 
§ 1111; VAOGCPREC 3-2003 (July 16, 2003).

Here, the competent evidence fails to demonstrate that the 
veteran's preexisting psychiatric disability was aggravated 
by active service.  In this vein, a preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease. 
38 C.F.R. § 3.306(a) (2005).  Temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a 
lasting worsening of the condition" -- that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently -- is required.  See Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 
8 Vet. App. 529, 538 (1996). 

In the present case, the evidence of record does not show a 
permanent worsening of the veteran's preexisting psychiatric 
disability due to active service.  To the contrary, the VA 
examiner in January 2006 stated that there was only a 
temporary aggravation, manifested by increased nervousness 
and increased behavioral problems.  He did not find that the 
psychiatric disability was permanently worsened.  Indeed, in 
reaching that conclusion, he relied in part on the veteran's 
own statements that his degree of symptoms at present were at 
about the same level as those experienced prior to service.  
He also relied on a review of the claims folder and a 
physical examination of the veteran.  For these reasons, the 
opinion is found to be highly probative.  Moreover, no other 
competent evidence of record refutes such opinion.  

Based on the above, the presumption of soundness is deemed to 
be rebutted in the instant case.  As such, the relevant 
inquiry is not whether the veteran's currently diagnosed 
psychiatric disability was incurred in active service, but 
rather whether it was aggravated by such service.  As already 
explained, the competent evidence does not demonstrate that a 
preexisting psychiatric disability was permanently worsened 
by active service.  In fact, as previously noted, the VA 
examiner in January 2006 reached the opposite conclusion and 
found that the in-service complaints represented only a 
temporary worsening of the veteran's condition.  

Because the competent evidence fails to establish that the 
veteran's preexisting psychiatric disability was aggravated 
by active duty, a grant of service connection is not possible 
here.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Service connection - bilateral wrist disability

The veteran is claiming entitlement to service connection for 
a bilateral wrist disability.  Again, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. §1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In evaluating a service connection claim, the fact that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, the 
medical evidence does not contain any diagnoses referable to 
the wrists.  In fact, since the veteran's discharge from 
active duty in 1977, the post-service records only contain 
one isolated complaint of right hand weakness, indicated in 
an April 2001 VA outpatient treatment report.  Therefore, the 
evidence does not support the conclusion that the veteran has 
a current chronic disability involving the bilateral wrists.  

Considering the facts discussed above, an award of service 
connection is not justified here.  Indeed, in the absence of 
proof of a present disability there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In summary, inasmuch as the veteran has no current diagnoses 
pertaining to the bilateral wrists, the preponderance of the 
evidence is against the veteran's claim and service 
connection for such is not warranted.  See Rabideau and 
Chelte, both supra.   See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  Accordingly, the veteran claim of entitlement to 
service connection for a bilateral wrist disability must 
fail.  


ORDER

Service connection for an acquired psychiatric disability, to 
include schizo-affective disorder, is denied.

Service connection for a bilateral wrist disability is 
denied.





____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


